In re State of Louisiana; — Plaintiffs); applying for clarification of this Court’s *1103Order dated September 18, 1992, 604 So.2d 960; Parish of Orleans, Criminal District Court, Div. “G”, No. 298-874.
Motion to clarify judgment granted. This Court’s order of September 18, 1992, remanded the case to the district court for reallotment, the reallotment to be as determined and directed by a majority of the Criminal District Court meeting en banc within five days following the date of that order. In view of the misconception of the Order of September 18, the time within which the Criminal District Court must meet en banc and reallot this case in a meeting which the Chief Judge of the Criminal District Court is hereby ordered to convene is extended to within five days of the date of this order.